DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a culture dish height adjustor” in claim 16.

Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 16 is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification as filed shows that the following appears to be the corresponding structures, materials, or acts described in the specification as filed for the following 35 U.S.C. § 112(f) limitations:
a culture dish height adjustor – the adjusting mechanism may have various structures; for example, the adjusting mechanism may be a nut and screw pair structure, or a pneumatic, hydraulic, electric or other driving mechanism (specification as filed, pg. 15, lines 19-23)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The previous 112(b) rejections are withdrawn in light of the amendments.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the phrases “only some of the plurality of culture dishes” and “several culture dishes” is indefinite, as the range of the number of culture dishes indicated is not given. For example, one culture dish may or may not be “only some”, but it is currently unspecified.
Regarding claim 11, the phrase “the culture dish” is mentioned three times at lines 6 and 9. There is insufficient antecedent basis for this limitation in the claim. The claim may be amended to “the culture dish of the plurality of culture dishes”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN 206843447) (machine translation) in view of Larsen (US 2011/0104730).
Regarding claim 1, Lu discloses a biological culture device (abstract) comprising:
	a scaffold (Fig. 1, element 5; paragraphs [0026] and [0032]; claim 2);
	a plurality of culture dishes (Fig. 1, element 2; paragraphs [0026] and [0030]) on the scaffold (Fig. 1, element 5; paragraphs [0026] and [0032]; claim 2); and
	at least one fluid channel (Fig. 1, element 21; paragraphs [0026] and [0035]; claim 6) configured to traverse each culture dish (Fig. 1, element 2; paragraphs [0026] and [0030]).
	Lu does not disclose:
a biological sheet culture device;
that a plurality of culture dishes is for culturing biological sheets; and,
wherein the at least one fluid channel comprises a plurality of fluid channels, each of which flows through only some of the plurality of culture dishes, and the plurality of fluid channels intersect each other through several culture dishes of the plurality of culture dishes.
As to 1) of claim 1 and 2) of claim 1, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The culture dishes of Lu would be fully capable of operating in this manner given that the culture dishes are capable of growing cells.
As to 3) of claim 1, Larsen discloses wherein the at least one fluid channel comprises a plurality of fluid channels (paragraph [0058]; Fig. 3, lines leading to elements 103 from element 302), each of which flows through only some (paragraph [0054] “serially connected”; Fig. 3, each line leads to one of Fig. 3, element 103) of the plurality of culture dishes, and the plurality of fluid channels intersect each other (Fig. 3, at element 104) through several culture dishes of the plurality of culture dishes (Fig. 3, elements 103).
In the analogous art of perfusion bioreactor platforms, it would have been obvious to one skilled in the art before the effective filing date to modify the culture dishes’ fluid communication of modified Lu with the culture dishes’ fluid communication of Larsen in order to combine different fluid flows into another culture dish. This would be useful for different soluble factors released from the first culture dishes to be released together into the second at least one culture dish.
Regarding claim 2, Lu discloses that at least two of the culture dishes (Fig. 1, element 2; paragraphs [0026] and [0030]) are configured to be on the scaffold (Fig. 1, element 5; paragraphs [0026] and [0032]; claim 2) at different heights (Fig. 1).
	Regarding claim 3, Lu discloses that two adjacent culture dishes (Fig. 1, element 2; paragraphs [0026] and [0030]) with different heights (Fig. 1) are configured to be communicated through a communication pipe (Fig. 1, element 21; paragraphs [0026] and [0035]; claim 6), and 
that a portion of a culture medium (paragraph [0007] “culture liquid”) in a culture dish (Fig. 1, element 2; paragraphs [0026] and [0030]) at a higher position (Fig. 1) of the two adjacent culture dishes (Fig. 1, element 2; paragraphs [0026] and [0030]) is configured to flow into a culture dish (Fig. 1, element 2; paragraphs [0026] and [0030]) at a lower position (Fig. 1) of the two adjacent culture dishes (Fig. 1, element 2; paragraphs [0026] and [0030]) through the communication pipe (Fig. 1, element 21; paragraphs [0026] and [0035]; claim 6) under a state that the culture dish (Fig. 1, element 2; paragraphs [0026] and [0030]) at the higher position (Fig. 1) includes the culture medium (paragraph [0007] “culture liquid”).
Regarding claim 5, Lu discloses that at least portions of the two culture dishes (Fig. 1, element 2; paragraphs [0026] and [0030]) and communication with at least one culture dish (Fig. 1, element 2; paragraphs [0026] and [0030]).
	Lu does not disclose the limitation “at least portions of the two culture dishes communicating with at least one culture dish are at a same side of a longitudinal direction of the at least one culture dish”.
	Larsen discloses at least portions of the two culture dishes (Fig. 1, elements 102a and 102b) communicating with at least one culture dish (Figs. 1 or 3, element 103) are at a same side of a longitudinal direction (Figs. 1 or 3) of the at least one culture dish (Figs. 1 or 3, element 103).
	In the analogous art of perfusion bioreactor platforms, it would have been obvious to one skilled in the art before the effective filing date to modify the culture dishes’ fluid communication of modified Lu with the culture dishes’ fluid communication of Larsen in order to combine different fluid flows into another culture dish. This would be useful for different soluble factors released from the first two culture dishes to be released together into the second at least one culture dish.
Regarding claim 6, Lu discloses that at least portions of the two culture dishes (Fig. 1, element 2; paragraphs [0026] and [0030]) communicating with at least one culture dish (Fig. 1, element 2; paragraphs [0026] and [0030]) are at both sides of a longitudinal direction (Fig. 1) of the at least one culture dish (Fig. 1, element 2; paragraphs [0026] and [0030]).
	Regarding claims 7 and 20, Lu discloses a circulation pipe (Fig. 1, element 31, paragraph [0031]) connected to culture dishes (Fig. 1, element 2; paragraphs [0026] and [0030]) of different heights (Fig. 1) and configured to return (paragraph [0031]) at least part of a culture medium (paragraph [0007] “culture liquid”) in a culture dish (Fig. 1, element 2; paragraphs [0026] and [0030]) at a lower position (Fig. 1) into a culture dish (Fig. 1, element 2; paragraphs [0026] and [0030]) at a higher position (Fig. 1).

Claims 4 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN 206843447) (machine translation) in view of Larsen (US 2011/0104730), as applied to claim 2, in view of Goldman (US 2008/0293132).
Regarding claim 4, Lu discloses two adjacent culture dishes (Fig. 1, element 2; paragraphs [0026] and [0030]) with different heights (Fig. 1), and that a portion of a culture medium (paragraph [0007], “culture liquid”) in a culture dish (Fig. 1, element 2; paragraphs [0026] and [0030]) at a higher position (Fig. 1) of the two adjacent culture dishes (Fig. 1, element 2; paragraphs [0026] and [0030]) is configured to flow into a culture dish (Fig. 1, element 2; paragraphs [0026] and [0030]) at a lower position (Fig. 1) of the two adjacent culture dishes (Fig. 1, element 2; paragraphs [0026] and [0030]) under a state that the culture dish (Fig. 1, element 2; paragraphs [0026] and [0030]) at the higher position (Fig. 1) includes the culture medium (paragraph [0007], “culture liquid”).
Lu does not disclose that a guide plate is between two adjacent culture dishes; or that flow through the guide plate occurs.
Goldman discloses that a guide plate (paragraph [0034]; Fig. 2; “algal production plates 807”) is between two adjacent culture dishes (paragraph [0034]; Fig. 2; “gutter  1102”); and that flow (paragraph [0034]; Fig. 2; “waterfall effect as the biomass traverses from algal production plate 807 to algal production plate 807”) through the guide plate occurs (paragraph [0034]; Fig. 2; “algal production plates 807”).
In the analogous art of high density bioreactor systems, it would have been obvious to one skilled in the art before the effective filing date to modify the invention of modified Lu with the guide plates of Goldman in order to promote fluid flow through the invention by gravity (paragraph [0032]). 
Regarding claim 18, Lu discloses that at least portions of the two culture dishes (Fig. 1, element 2; paragraphs [0026] and [0030]) and communication with at least one culture dish (Fig. 1, element 2; paragraphs [0026] and [0030]).
	Lu does not disclose the limitation “at least portions of the two culture dishes communicating with at least one culture dish are at a same side of a longitudinal direction of the at least one culture dish”.
	Larsen discloses at least portions of the two culture dishes (Fig. 1, elements 102a and 102b) communicating with at least one culture dish (Figs. 1 or 3, element 103) are at a same side of a longitudinal direction (Figs. 1 or 3) of the at least one culture dish (Figs. 1 or 3, element 103).
	In the analogous art of perfusion bioreactor platforms, it would have been obvious to one skilled in the art before the effective filing date to modify the culture dishes’ fluid communication of modified Lu with the culture dishes’ fluid communication of Larsen in order to combine different fluid flows into another culture dish. This would be useful for different soluble factors released from the first two culture dishes to be released together into the second at least one culture dish.
Regarding claim 19, Lu discloses that at least portions of the two culture dishes (Fig. 1, element 2; paragraphs [0026] and [0030]) communicating with at least one culture dish (Fig. 1, element 2; paragraphs [0026] and [0030]) are at both sides of a longitudinal direction (Fig. 1) of the at least one culture dish (Fig. 1, element 2; paragraphs [0026] and [0030]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN 206843447) (machine translation) in view of Larsen (US 2011/0104730) as applied to claim 1, further in view of Oakley (US 4,897,359).
	Regarding claim 8, Lu discloses a culture dish (Fig. 1, element 2; paragraphs [0026] and [0030]) of the plurality of culture dishes (Fig. 1, element 2; paragraphs [0026] and [0030]).
	Lu does not disclose that an air permeable pipe is in a culture dish of the plurality of culture dishes, and that the air permeable pipe is configured to communicate from inside of the culture dish to outside of the culture dish.
Oakley discloses that an air permeable pipe (claim 1) is in a culture dish (abstract and Fig. 6, element 60), that the air permeable pipe (claim 1) is configured to communicate from the inside of the culture dish (abstract and Fig. 6, element 60) to outside of the culture dish (abstract and Fig. 6, element 60).
In the analogous art of oxygenators for cell culture medium, it would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Lu with the oxygenator of Oakley to provide oxygen to the aerobic-based cell cultures.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN 206843447) (machine translation) and Larsen (US 2011/0104730) as applied to claim 7, further in view of Eckelberry (US 2009/0029445).
	Regarding claim 9, Lu discloses the circulation pipe (Fig. 1, element 31, paragraph [0031]) and the culture medium (paragraph [0007], “culture liquid”).
Lu does not disclose a liquid supply assembly, wherein the liquid supply assembly comprises a first pump and a liquid supply pipe connected with the first pump, and wherein the first pump supplements the culture medium into the circulation pipe through the liquid supply pipe.
	Eckelberry discloses a liquid supply assembly (paragraph [0106]; Fig. 1, element 7 and pipe leading to element 9), wherein the liquid supply assembly (paragraph [0106]; Fig. 1, element 7 and pipe leading to element 9) comprises a liquid supply pipe (paragraph [0106]; Fig. 1, element 7 and pipe leading to element 9) that supplements the culture medium (paragraph [0106]) into the circulation pipe (paragraph [0106]; Fig. 1, pipes that go from element 1 “mixing tank” to element 8 “pump 1” through elements 9 and 15, and back to element 1 “mixing tank”) through the liquid supply pipe (paragraph [0106]; Fig. 1, element 7 and pipe leading to element 9). 
	Although Eckelberry and Lu both disclose pumps, neither disclose that the liquid supply pipe is connected with the first pump, wherein the first pump supplements the culture medium in the circulation pipe through the liquid supply pipe.
	However, regarding the limitation of “the first pump”, absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B).
	It would have been obvious to one skilled in the art before the effective filing date to modify modified Lu to have a pump to both regulate and pump in liquid from the liquid supply pipe in order to add further ingredients or media into the cell culture device for further replenishing nutrients in the medium.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN 206843447) (machine translation) in view of Larsen (US 2011/0104730) as applied to claim 7, further in view of Shimase (US 2017/0159003).
Regarding claim 10, Lu discloses that the circulation pipe (Fig. 1, element 31, paragraph [0031]) is associated with a valve (Fig. 1, element 32).
	Lu does not disclose a switching valve.
	Shimase discloses a switching valve (paragraphs [0053]-[0056]).
	In the analogous art of automatic cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the valve of modified Lu with the switching valve of Shimase in order to vary between two flow paths. This would allow either recirculation of medium or additional fresh medium from an external reservoir to be added to the circulation pipe.

Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN 206843447) (machine translation) in view of Larsen (US 2011/0104730), as applied to claim 1, in view of Ostwald (WO 2005/113742) (machine translation).
	Regarding claim 11, Lu discloses a liquid discharge assembly (Fig. 1, element 22; paragraph [0035]) comprising a water permeable pipe (Fig. 1, element 22; paragraph [0035]) from a culture dish (Fig. 1, element 2; paragraphs [0026] and [0030]) of the plurality of culture dishes (Fig. 1, elements 2; paragraphs [0026] and [0030]) wherein there is discharge of a culture medium (paragraph [0007] “culture liquid”) out of the culture dish (Fig. 1, element 2; paragraphs [0026] and [0030]) through the water permeable pipe (Fig. 1, element 22; paragraph [0035]).
	Lu does not disclose wherein the liquid discharge assembly comprises a water permeable pipe that extends into a culture dish of the plurality of culture dishes from a top of the culture dish and a negative pressure device outside the culture dish and connected with the water permeable pipe, and
	wherein the negative pressure device is configured to discharge a culture medium out of the culture dish through the water permeable pipe.
Ostwald discloses a liquid discharging assembly (Fig. 1, element 22; lines 174-180 and 313-320), 
	wherein the liquid discharging assembly (Fig. 1, element 22; lines 174-180 and 313-320) comprises a water permeable pipe (Fig. 1, element 22; lines 174-180 and 313-320) that extends into a culture dish (Fig. 1, element 11; abstract; lines 201-204) of the plurality of culture dishes (pg. 8, line 307) from a top of the culture dish (Fig. 1, element 19; lines 313-320) and a negative pressure device (lines 218-222 “pump” or Fig. 1, element 23 or Fig. 3A) outside the culture dish (Fig. 1, element 11; abstract; lines 201-204) and connected to the water permeable pipe (Fig. 1, element 22; lines 174-180 and 313-320), and
	wherein the negative pressure device (lines 218-222 “pump” or Fig. 1, element 23 or Fig. 3A) is configured to discharge a culture medium (lines 234-240) out of the culture dish (Fig. 1, element 11; abstract; lines 201-204) through the water permeable pipe (Fig. 1, element 22; lines 174-180 and 313-320).
In the analogous art of perfusion of petri dishes, it would have been obvious to one skilled in the art before the effective filing date to modify the culture device of modified Lu with the liquid discharging assembly of Ostwald in order to cultivate biological sheet culture so that perfusion of the culture dish would occur. This would be helpful in constantly supplying new medium for the culture.
Regarding claim 12, Lu does not disclose that the negative pressure device comprises a second pump.
	Ostwald discloses that the negative pressure device (lines 218-222 “pump” or Fig. 1, element 23 or Fig. 3A) comprises a pump (lines 218-222 “pump” or Fig. 1, element 23 or Fig. 3A).
In the analogous art of perfusion of petri dishes, it would have been obvious to one skilled in the art before the effective filing date to modify the culture device of modified Lu with the pump of Ostwald in order to cultivate biological sheet culture so that perfusion of the culture dish would occur. This would be helpful in constantly supplying new medium for the culture.
	Regarding the limitation “second pump”, absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B).
Regarding claim 14, Lu discloses at least one culture dish (Fig. 1, element 2; paragraphs [0026] and [0030]) of the plurality of culture dishes (Fig. 1, elements 2; paragraphs [0026] and [0030]).
	Lu does not disclose that at least one culture dish of the plurality of culture dishes comprises a transparent material or a translucent material.
	Ostwald discloses that at least one culture dish of the plurality of culture dishes comprises a transparent material or a translucent material (lines 72-79).
In the analogous art of perfusion of petri dishes, it would have been obvious to one skilled in the art before the effective filing date to modify the culture device of modified Lu with the transparent or translucent culture dish of Ostwald in order to cultivate biological sheet culture that would be able to be observed by eye, a camera, or a microscope.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN 206843447) (machine translation) in view of Larsen (US 2011/0104730) and Ostwald (WO 2005/113742) (machine translation) as applied to claim 11, further in view of Sawai (US 2009/0269812).
	Regarding claim 13, Lu does not disclose a fiber film is in the water permeable pipe.
	Sawai discloses a fiber film (paragraph [0054]) is in the water permeable pipe (Figs. 3-4; paragraphs [0171]-[0172], “water collecting pipe”).
	In the analogous art of continuous fermentation and filtering cell culture, it would have been obvious to one skilled in the art before the effective filing date to modify the water permeable pipe of modified Lu with the fiber film of Sawai in order to filter the medium from cells and keep the cells in the culture dish.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN 206843447) (machine translation) in view of Larsen (US 2011/0104730) as applied to claim 1, further in view of Pedersen (US 2016/0145562).
	Regarding claim 15, Lu discloses at least one culture dish of the plurality of culture dishes (Fig. 1, element 2; paragraphs [0026] and [0030]).
	Lu does not disclose an optical detection device over at least one culture dish of the plurality of culture dishes and configured to monitor a culture condition of at least one of the biological sheets in the at least one culture dish.
Pedersen discloses an optical detection device (paragraph [0144]-[0145] “camera”) configured to monitor a culture condition (paragraph [0165] “viability”) of at least one of the biological sheets (abstract “biological material”) in the at least one culture dish (paragraph [0144]; Fig. 1, element 6).
In the analogous art of monitoring culture dishes, it would have been obvious to one skilled in the art before the effective filing date to modify the device of modified Lu with the optical detection device of Pedersen in order to capture images of a biological material in a culture dish (Pedersen, abstract). This would be helpful in detecting cell division over time (Pedersen, paragraph [0179] or Fig. 6).
	Regarding the phrase “over at least one culture dish of the plurality of culture dishes” rearrangement of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(C). Pedersen already discloses an optical detection device.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN 206843447) (machine translation) in view of Larsen (US 2011/0104730) as applied to claim 1, further in view of Ibbitson (US 2002/0074470).
Regarding claim 16, Lu discloses the scaffold (Fig. 1, element 5; paragraphs [0026] and [0032]; claim 2), and at least one culture dish (Fig. 1, element 2; paragraphs [0026] and [0030]) on the scaffold (Fig. 1, element 5; paragraphs [0026] and [0032]; claim 2).
Lu does not disclose that the scaffold is associated with a culture dish height adjustor configured to adjust a height of at least one culture dish on the scaffold.
Ibbitson discloses that a scaffold (paragraph [0025] “lattice”) is associated with a culture dish height adjustor (abstract, “adjustable clamp holder”) configured to adjust a height (paragraph [0021] “orientation to the attachment structure”) of laboratory equipment (paragraph [0021]).
In the analogous art of scientific and laboratory equipment clamp holders, it would have been obvious to one skilled in the art before the effective filing date to modify the scaffold of modified Lu with the adjustable mechanism of Ibbitson in order to adjust the height of the culture dishes so that gravity can be used to drive fluid flow from an upper culture dish to perfuse another lower culture dish.
In addition, according to MPEP § 2144.04(V)(D), making a part adjustable is not patentable due to its obviousness.
Also, the term “culture dish height adjustor” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Lu would be fully capable of operating in this manner – to be used with a culture dish – given the adjustability of the adjustable clamp holder of Ibbitson. 

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shvetz (US 2013/0203106) – This invention describes cell culture perfusion via a pump.
Lu (US 2013/0205450) – This invention uses gravity-driven flow to cultivate photosynthetic microorganisms.

Response to Arguments
Applicant’s arguments filed on June 28, 2022 with respect to the claims have been fully considered but are either not persuasive or moot in view of the new grounds of rejection.

	Regarding the interpretation of “culture dish height adjustor” in claim 16, the 112(f) interpretation is not a claim rejection, only a claim interpretation. Due to the three prong analysis of 112(f), the following explanation is noted, each number corresponding to the three prongs:
a nonce term “culture dish height adjustor” for performing a claimed function is used;
functional language “to adjust a height of at least one culture dish on the scaffold” and a transitional phrase “configured to” are used; and,
the nonce term is not described structurally in the claim.
Therefore, the culture dish height adjustor in claim 16 should be interpreted under 112(f).

	Regarding claim 1, the rejection to the claim has been amended to include distinct feature A “wherein the at least one fluid channel comprises a plurality of fluid channels, each of which flows through only some of the plurality of culture dishes, and the plurality of fluid channels intersect each other through several culture dishes of the plurality of culture dishes” from the citation from Larsen. Additionally, duplication of the one fluid channel of Lu would be an obvious modification, as stated above.

	Examiner is unsure of the significance of reference Tan, as Tan was not cited in this rejection. Examiner would like the Applicant to disclose the pertinent reference (“Tan”) that is being referred to.

	Regarding claim 17, the amended claim is withdrawn from examination at this time.

	Regarding the remaining dependent claims, the claims are still rejected as there have been no further arguments about the dependent claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799